ITEMID: 001-97299
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF ATEŞSÖNMEZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 3. The applicant was born in 1947 and lives in Istanbul.
4. Following the privatisation of the public institute where he was employed as an inspector, on 19 March 1999 the applicant was appointed to a new post at the Social Security Institution for the SelfEmployed (BağKur).
5. On 16 April 1999 the applicant brought a case before the Ankara Administrative Court against the Prime Minister's Office and Bağ-Kur to challenge his appointment.
6. On 2 December 1999 the administrative court dismissed the applicant's request, holding that his appointment had been effected in accordance with the relevant domestic law.
7. On 14 October 2003 the Supreme Administrative Court upheld the decision of the administrative court and on 1 February 2006 it rejected the applicant's rectification request.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
